DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the clinging element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The clinging element is described in claim 4, from which claim 10 does not depend. The claim should be amended to describe the clinging element or should be amended to depend from claim 4.
Claim 11 recites the limitation "the clinging element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The clinging element is described in claim 4, from which claim 10 does not depend. The claim should be amended to describe the clinging element or should be amended to depend from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trinh et al. (US 20160002956 A1), herein referred to as Trinh.
	With regard to claim 1, Trinh teaches a locking system configured to lock at least one furniture moving component (20), the locking system comprising: 
a strip (50) configured to attach to a wall of a furniture and extend out of the furniture beyond the at least one furniture moving component; and 
a fastener (57,K) configured to accommodate the strip, slide along the strip and fasten to the strip while clinging to the at least one furniture moving component, thereby locking the at least one furniture moving component.
	With regard to claim 2, Trinh teaches the locking system of claim 1, wherein the strip comprises a body (52) comprising a plurality of slots (53), wherein the body is configured to extend out of the furniture beyond the at least one furniture moving component.
	With regard to claim 3, Trinh teaches the locking system of claim 1, wherein the strip comprises an attaching element (55) configured to attach to the wall of the furniture.
	With regard to claim 4, Trinh teaches the locking system of claim 1, wherein the fastener comprises a clinging element (57) configured to cling to the at least one furniture moving component.
	With regard to claim 5, Trinh teaches the locking system of claim 4, wherein the clinging element comprises an opening (58) configured to accommodate the strip or the body of the strip.
	With regard to claim 12, Trinh teaches the locking system of claim 1, wherein the fastener is made of one piece of material, as seen in Figure 11.
With regard to claim 15, Trinh teaches a method for locking at least one furniture moving component (20) of a furniture (described in paragraph [0084]), the method comprising: 
attaching a strip (50) to a wall (24) of the furniture while letting a body (52) of the strip to extend out of the furniture; 
accommodating the strip in a fastener (57); 
closing the at least one furniture moving component; 
sliding the fastener along the strip until the fastener clings to the at least one furniture moving component; and 
fastening the fastener to the strip.
Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lin (US 5664814 A), herein referred to as Lin.
With regard to claim 1, Lin teaches a portable lock configured to lock at least one furniture moving component (described as a door but not labeled, seen in Figure 3), the locking system comprising: 
a strip (70) configured to attach to a wall of a furniture (through a recess 82) and extend out of the furniture beyond the at least one furniture moving component; and 
a fastener (10, 20, 30, 40) configured to accommodate the strip, slide along the strip and fasten to the strip while clinging to the at least one furniture moving component, thereby locking the at least one furniture moving component.
With regard to claim 6, Lin teaches the locking system of claim 1, wherein the fastener comprises a strip engaging element (30, 40) configured to engage with the strip or with a slot of the strip.
	With regard to claim 7, Lin teaches the locking system of 6, wherein the strip engaging element can be either in a locked state or an open state, wherein in the locked state the strip engaging element is configured to engage with the strip or with a slot of the strip, while in the open state, the strip engaging element is configured not to engage with the strip or with a slot of the strip (as seen in Figures 5 and 6, by pressing the prongs 30, 40 or releasing them).
	With regard to claim 8, Trinh teaches the locking system of claim 7, wherein the locked state is a default state (the prongs being biased by springs 50, 60).
	With regard to claim 9, Trinh teaches the locking system of claim 6, wherein the strip engaging element comprises two fastener teeth (34, 44), each attached to a pressing element (30, 40), wherein the fastener teeth are configured to engage with the strip or with a slot (71) of the strip, and the pressing elements are configured to be pressed, thereby removing the fastener teeth from the strip or a slot of the strip.
	With regard to claim 10, Lin teaches the locking system of claim 9, wherein the fastener teeth are adjacent to the clinging element (72), and the pressing elements are distant from the clinging element, as seen in Figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 5664814 A), herein referred to as Lin.
	With regard to claim 11, Lin teaches the locking system of claim 9, but does not teach that the pressing elements are adjacent to the clinging element, and the fastener teeth are distant from the clinging element.
	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have simply rotated the prongs (30, 40) 180 degrees such that the teeth are distant from the clinging element and the pressing elements adjacent to it, as this constitutes a rearrangement of parts as described in MPEP 2144.04 VI. C., and thus is not inventive over Lin. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (US 20160002956 A1) in light of Pacheco et al. (US 7194876 B1), herein referred to as Trinh and Pacheco, respectively..
With regard to claim 13, Trinh does not specify a method for manufacturing the fastener of claim 12.
Pacheco teaches a method for manufacturing a lock plug (in Column 4, Lines 26-48), the method comprising: 
preparing a mold of the fastener; and 
inserting a casting material into the mold.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have used the method described in Pacheco to manufacture the fastener of Trinh, as casting in a mold is well known in the art as a simple and cheap method of manufacturing.
With regard to claim 14, Pacheco teaches the method of claim 13, wherein the casting material is plastic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675